DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. 
Applicant argues about the reason to withdraw previous rejection with the combination of Porel and Bancroft. 
Examiner notes that the combination of Porel and Maeda provides a good motivation for the combination, as Porel reference has a sealing assembly with an inner ring, an outer ring between parts 4 and 5, fig 5, and Maeda reference has a sealing device with a seal ring 2, an elastic ring 3 between the housing 4 and shaft 5, fig 3. The Bancroft reference does not have multiple parts/rings for the seal which was the reason for withdrawal as Porel reference has a sealing assembly with an inner ring, an outer ring between parts 4 and 5, fig 5.
Applicant argues about the motivation to combine Porel and Maeda references as Maeda grooves 22 allow lubricating oil to flow between the outer surface of piston and the inner surface of the cylinder. The interposition of lubricating oil may be desirable when sealing an axially reciprocating piston as in Maeda but not between a seal and rotating shaft.
Examiner notes that lubricating oil improves the friction on the sliding area, thereby the heat buildup between a seal ring and a rotating shaft, as it has a similar effect between the piston and the cylinder. Hence the rejection applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9, 10, 13, 14, 16 and 18 - 21 are rejected under 35 U.S.C. 103 as being rejected over Porel (U.S. Patent # 5018753) in view of Maeda (U.S. PG Pub # 20100133757).

Regarding claim 1, Porel discloses a seal assembly (fig 5 or fig 6) configured to seal a first machine part relative to a second machine part (seal between 5 and shaft 4, fig 6 same as fig 5), the seal assembly comprising:

a sliding ring (2, fig 5) provided on the first machine part (14, fig 2), the sliding ring having a sealing surface configured to slidingly abut a counter surface of the second machine part (sliding surface of 2 on 4, fig 6) and a mounting surface radially spaced from the seal surface (groove 8, fig 5), and

a clamping ring (1, fig 5) having a mounting surface (7, fig 5), an entirety of the mounting surface of the clamping ring being in direct contact with the mounting surface of the sliding ring (7 contacting 8, fig 5), the clamping ring being configured to exert a force on the sliding ring in a direction of the counter surface (fig 5),
wherein at least a part of the seal surface lies directly radially inward or directly radially outward of the mounting surface of the clamping ring (seal surface of 2 on 4 radially inwardly of mounting surface 7, fig 6).
Porel does not disclose wherein the sliding ring includes a plurality of circumferentially spaced recesses (fig 4 below) in the seal surface that extend axially and radially into the sliding ring (recesses extends axially and radially).
However, Maeda teaches that the sliding ring includes a plurality of circumferentially spaced recesses (22, fig 1c) in the seal surface that extend axially and radially into the sliding ring (recesses 26 extends axially and radially, fig 1a and fig 1c).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the recesses of Maeda on the seal surface of Porel to 

Regarding claim 2, the combination of Porel and Maeda discloses the seal assembly, wherein the recesses merge into the seal surface in an axial direction and in a circumferential direction (Maeda – recesses 22 merge into the seal surface axially and radially, fig 1a and 1c).

Regarding claim 9, the combination of Porel and Maeda discloses the seal assembly, wherein the recesses are formed at a first axial side of the sliding ring and at a second axial side of the sliding ring (Maeda - recesses at two axial sides of ring 10, fig 1).

Regarding claim 10, the combination of Porel and Maeda discloses the seal assembly, wherein the recesses at the first axial side of the sliding ring are circumferentially offset from the recesses at the second axial side of the sliding ring (Maeda - recesses at the first axial side of the ring are circumferentially offset from the recesses at the second axial side of the ring, fig 1c).

Regarding claim 13, the combination of Porel and Maeda discloses the seal assembly, wherein the sliding ring includes first and second axial side walls extending from the seal surface (Porel -side walls of 2 extending from seal surface as shown in fig 5).
Regarding claim 14, the combination of Porel and Maeda discloses the seal assembly, wherein the recesses extend axially into the first side wall and radially into the seal surface (recesses 22 of Maeda extend axially into the first side wall and radially into the seal surface, fig 1a and 1c).

Regarding claim 16, the combination of Porel and Maeda discloses a seal assembly configured to seal a rotatable machine part relative to a fixed machine part (Porel 2 and 1 seal 4 and 5, fig 6), the seal assembly comprising:

a sliding ring (Porel 2, fig 5) provided on the fixed machine part (5, fig 6), the sliding ring having a sealing surface configured to slidingly abut a counter surface of the movable machine part (Porel 2 abuts 4, fig 6), and a mounting surface radially spaced from the seal surface (Porel 8 radially spaced from seal surface, fig 6) and first and second axially spaced side walls extending away from the seal surface (Porel side walls of 2 extending away from seal surface of 2, fig 5), and

a clamping ring (Porel 1, fig 5) having a mounting surface, an entirety of the mounting surface of the clamping ring being in direct contact with the mounting surface of the sliding ring (Porel 8 in contact with 7, fig 5) and configured to exert a force on the sliding ring (Porel 2, fig 5) in a direction of the counter surface (Porel 4, fig 5), the clamping ring being bounded by a first radial plane and a second radial plane parallel to the first radial plane (Porel two radial planes of 1, fig 5),


wherein the seal surface is at least partially located between the first radial plane and the second radial plane (Porel -seal surface of 2 between two radial planes of 1, fig 5).
Regarding claim 18, the combination of Porel and Maeda discloses the seal assembly, wherein the seal surface is located entirely between the first radial plane and the second radial plane (Porel - seal surface of 2 between two radial planes of 1, fig 5).
Regarding claim 19, the combination of Porel and Maeda discloses the seal assembly, wherein the first machine part includes a circumferential groove and wherein the clamping ring and at least a portion of the sliding ring are located in the groove (1 and portion of 2 in the groove 3, fig 5 of Porel).
Regarding claim 20, the combination of Porel and Maeda discloses the seal assembly, wherein the seal surface lies entirely directly radially inward or entirely directly radially outward of the mounting surface of the clamping ring (Porel - seal surface of 2 radially inwardly of mounting surface 7 of 1, fig 5).
Regarding claim 21, the combination of Porel and Maeda discloses the seal assembly, wherein the first machine part includes a circumferential groove (Porel 3, fig 5) and wherein the clamping ring and at least a portion of the sliding ring are located in the groove (Porel 1 and portion of 2 in the groove 3, fig 5).
Regarding claim 3, the combination of Porel and Maeda discloses the seal assembly, wherein inner surfaces of the recesses merge into the seal surface in the circumferential direction (recesses 26 of Bancroft merge into seal surface of 2, fig 5 of Porel).
The combination of Porel and Maeda does not disclose wherein inner surfaces of the recesses merge into the seal surface in the circumferential direction at an angle of 10° to 35°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  

Regarding claim 4, the combination of Porel and Maeda discloses the seal assembly, wherein inner surfaces of the recesses merge into the seal surface in the axial direction.
The combination of Porel and Maeda does not disclose wherein inner surfaces of the recesses merge into the seal surface in the circumferential direction at an angle of 10° to 35°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.  

Regarding claim 5, the combination of Porel and Maeda discloses the seal assembly, wherein axially outer surfaces of the sliding ring lying between the recesses merge into the seal surface.
The combination of Porel and Maeda does not disclose wherein axially outer surfaces of the sliding ring lying between the recesses merge into the seal surface at an angle of 70° to 90°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  

Claims 6, 7, 8, 11 and 15 are rejected under 35 U.S.C. 103 as being rejected over Porel (U.S. Patent # 5018753) in view of Maeda (U.S. PG Pub # 20100133757) and in further view of Bancroft (U.S. PG Pub # 20050029483).

Regarding claim 6, Porel discloses the seal assembly.
Porel does not disclose wherein the recesses are arcuate in the axial direction.
However, Bancroft teaches wherein the recesses are arcuate in the axial direction (recesses arcuate in the axial direction, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the recesses of Bancroft on the seal surface of Porel to provide recesses on the sealing surface of the sliding ring so that the channels of Bancroft provide a pathway from the mounting surface back to the flow axis thereby preventing pressure build-up of the fluid and avoiding buckling and unseating of the seal of Porel as the pressure of the fluid through the gorge 3 of Porel flattens the sealing ring (Bancroft Para 0032).

Regarding claim 7, the combination of Porel, Maeda and Bancroft discloses the seal assembly, wherein the recesses are arcuate in the radial direction (Bancroft - recesses arcuate in the radial direction, fig 1).

Regarding claim 8, the combination of Porel, Maeda and Bancroft discloses the seal assembly, wherein the outer surfaces of the sliding ring and inner surfaces of the recesses form, with the seal surface, a sealing edge extending in the circumferential direction, which seal surface is wave-shaped (wave shape with recesses 26 of Bancroft on the seal surface of 2 of Porel).

Regarding claim 11, the combination of Porel, Maeda and Bancroft discloses the seal assembly, wherein the recesses are arcuate in the axial direction and in the radial direction (Bancroft 26, fig 1 are arcuate), wherein outer surfaces of the 
wherein the recesses are formed at a first axial side of the sliding ring and at a second axial side of the sliding ring (at both sides of 10, fig 1 of Bancroft), and
wherein the recesses at the first axial side of the sliding ring are circumferentially offset from the recesses at the second axial side of the sliding ring (offset, fig 1 of Bancroft are offset).
Porel does not disclose wherein the recesses merge into the seal surface in an axial direction at an angle of 35° to 55° and in a circumferential direction at an angle of 10° to 35°,
wherein axially outer surfaces of the sliding ring lying between the recesses merge into the seal surface at an angle of 70° to 90°,
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the angle, limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a better pumping effect for the fluid to be sealed.  In re Aller, 105 USPQ 233.  

Regarding claim 15, the combination of Porel, Maeda and Bancroft discloses the seal assembly, wherein the recesses have an inner surface having a 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675